DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Response to Amendment and argument
Applicant’s amendments, filed 07/12/2022 to claims are accepted. In this amendment, Claims 1-11 have been amended. Claim 12 has been added.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of adequate structure to perform the claimed function, i.e. “when  specific errors in an operation of the robot occur, select and collect multiple information elements, which correspond to different ones of  types of the specific errors that have occurred among multiple types of errors, from the plurality of operation logs”(as cited in claims 1, 10 and 11). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions. The specification only cites a single error and based on that record and preserve the data, see fig. 5,

    PNG
    media_image1.png
    691
    545
    media_image1.png
    Greyscale
 current discloser PgPub. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims with carrying same limitations.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1 and 10-11, the limitation express as when  specific errors in an operation of the robot occur, select and collect multiple information elements, which correspond to different ones of  types of the specific errors that have occurred among multiple types of errors, from the plurality of operation logs. However, in fig. 5 and discloser, cites a single error and based on that record and preserve the data, 
    PNG
    media_image1.png
    691
    545
    media_image1.png
    Greyscale

Therefore, discloser could not be enabled the claim functions for all ways, known and unknown. Therefore one of ordinary skill in the art would be unable to make or use the invention without undue experimentation as the amount of direction provided by the inventor is not sufficient to show where the step of adding models belongs too. Said limitations are not supported in the original disclosure and fails to enable known or unknown way
Claims 2-9 and 12 are rejected under 35 U.S.C. 112(a) because they lack clarity in their respective patent claims and share same enablement as independent claims 1, 10-11.   
.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma (US 2019/0310606) in view of Stoia et al.(US 10,564,031)(best understood by the Examiner based on 112 rejection).
Regarding Claims 1, 10 and 11. Hiruma teaches a robot control apparatus comprising (figs. 1, 8 and 16, [0112]-[0114]): 
a controller (202: fig. 8) to control operation of a robot (200: fig. 8; [0065]-[0067]); 
a storage (3: fig. 1) to store a plurality of operation logs with different preservation periods (event logs 11: [0049]-[0050]; s81: fig. 16) for the operation of the robot (100: fig. 1; 200: fig. 8, [0065]-[0067], [0069])); 
a collector to (101: fig. 1), when a specific error in an operation of the robot occurs(volatile memory 3 by taking the occurrence of the specific event log 11 as a back-up timing. The specific event log 11 indicates the actuation error of the industrial apparatus 100:[0113];s82: fig. 16 ), select and collect an information element, which corresponds to a type of the error that has occurred among multiple types of errors, from the plurality of operation logs (s82: fig. 16, [0113]-[0014]); 
a record generator (22: fig. 1) to create a record from the information element collected by the collector (s83: fig. 16; [0114]); and   
a record preserver to preserve the record (s83: fig. 16; [0114]).
Hiruma teaches collector operation based on single error as cited above.
Hiruma silent about  a collector to, when  specific errors in an operation of the robot occur, select and collect multiple information elements, which correspond to different ones of  types of the specific errors that have occurred among multiple types of errors, from the plurality of operation logs;
However, Stoia teaches a collector to, when  specific errors in an operation of the robot occur, select and collect multiple information elements(602: fig.6), which correspond to different ones of  types of the specific errors that have occurred among multiple types of errors (fig. 4), from the plurality of operation logs(fig. 5);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Hiruma, when  specific errors in an operation of the robot occur, select and collect multiple information elements, which correspond to different ones of  types of the specific errors that have occurred among multiple types of errors, from the plurality of operation logs, as taught by Stoia, so as to prevents unnecessary storage of operational data that is considered to be correct based on detected logs in compact and inexpensive way.

Regarding Claim 2. Stoia further teaches the collector selects the multiple  information element from any one of the plurality of operation logs according to the type of the error that has occurred (figs. 4-5,604-608: fig. 6;).

Regarding Claim 3. Stoia further teaches the collector selects, from the same operation log, an information element the multiple information elements (504 fig. 5; 604-608: fig. 6) recorded in a first period and selects an information element of the multiple information elements recorded in a second period different from the first period(502/506 fig. 5; 604-608: fig. 6).

Regarding Claim 5. Stoia further teaches when the specific errors occur, the collector adds raw data supplied from a sensor to monitor the robot to the multiple information element (604-608: fig. 6).

Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma and Stoia, as applied on claim 1, further in view of Sato et al. (US 2019/0160682).

Regarding Claim 4. The modified Hiruma does not explicitly teach when the error occurs, the collector adds raw picture data, which is supplied from a camera to monitor the robot, to at least one corresponding one of the multiple information element.
However, Sato teaches when the error occurs(s30(yes: fig.3)), the collector adds raw picture data, which is supplied from a camera to monitor the robot, to at least one corresponding one of the multiple information element (s40: fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  modified invention Hiruma, when the error occurs, the collector adds raw picture data, which is supplied from a camera to monitor the robot, to at least one corresponding one of the multiple information element, as taught by Sato, so as to correct the robot position in compact and inexpensive way.

Regarding Claim 6. The modified Hiruma does not explicitly teach when the specific error occur, the collector adds a robot operation program to operate the controller to the multiple information element.
However, Sato further teaches when the specific error occur, the collector adds a robot operation program to operate the controller to the multiple information element (s 60-s70: fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the   modified invention of Hiruma,  when the specific error occur, the collector adds a robot operation program to operate the controller to the multiple information element, as taught by Sato, so as to so as to correct the robot position in compact and inexpensive way.

Regarding Claim 7.The modified  Hiruma does not explicitly teach when the errors occur, the record generator adds an indicator indicating a row executed in the robot operation program at a time of the occurrence of the specific errors to the information elements.
However, Sato teaches teach when the errors occur, the record generator adds an indicator indicating a row executed in the robot operation program at a time of the occurrence of the specific errors to the information elements (YES: fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Hiruma, teach when the errors occur, the record generator adds an indicator indicating a row executed in the robot operation program at a time of the occurrence of the specific errors to the information elements as taught by Sato, so as to so as to correct the robot position in compact and inexpensive way.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma and Stoia, as applied on claim 1, further in view of Kuffner et al. (US 2015/0213417).

Regarding Claim 8. The modified Hiruma does not explicitly teach the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller; and the collector adds the command to the multiple information elements when the specific errors occur while the operation corresponding to the command is performed.
However, Kuffner further teaches the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller ([0051]); and 
the collector adds the command to the multiple information elements when the specific errors occur while the operation corresponding to the command is performed ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of  Hiruma, the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller; and the collector adds the command to the multiple information elements when the specific errors occur while the operation corresponding to the command is performed, as taught by Kuffner, so as to enable increasing scheduled preventive maintenance interval to reduce costs due to wasted preventive maintenance in compact and inexpensive way.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma and Stoia, as applied on claim 1, further in view of Bingham et al. (US 2016/0288328).

Regarding Claim 9. The modified Hiruma  does not explicitly teach the record preserver compresses and preserves the record.
However, Bingham teaches the record preserver compresses and preserves the record (delta compression:[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of  Hiruma, the record preserver compresses and preserves the record, as taught by Bingham, so as to request maintenance for a particular component at the particular robotic system in compact and inexpensive way.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma and Stoia, as applied on claim 1, further in view of Ogawa et al. (US 2006/0214621).

Regarding Claim 12: The modified Hiruma  does not explicitly teach  the controller stops the robot when the specific errors occur in the operation of the robot.
However, Ogawa teaches the controller stops the robot when the specific errors occur in the operation of the robot (fig. 7; [006633]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of  Hiruma, the controller stops the robot when the specific errors occur in the operation of the robot as taught by Ogawa, so as to control the operation of the abnormality detection apparatus for mobile robot in compact and inexpensive way.
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 07/12/2022 in response to art rejection with respect to Claims 1, 10 and 11, have been considered but are moot because the new ground of rejection made based on adding a newly cited prior arts that does not   applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864